


110 HR 1820 IH: Tax Equity for Health Plan

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1820
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  exclusion from gross income for employer-provided health coverage for
		  employees’ spouses and dependent children to coverage provided to other
		  eligible designated beneficiaries of employees.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Equity for Health Plan
			 Beneficiaries Act of 2007.
		2.Application of
			 accident and health plans to eligible beneficiaries
			(a)Exclusion of
			 contributionsSection 106 of the Internal Revenue Code of 1986
			 (relating to contributions by employer to accident and health plans) is amended
			 by adding at the end the following new subsection:
				
					(f)Coverage
				provided for eligible beneficiaries of employees
						(1)In
				generalSubsection (a) shall apply with respect to an eligible
				beneficiary and any qualifying child who is a dependent of the eligible
				beneficiary.
						(2)Qualifying child;
				dependentFor purposes of this subsection—
							(A)Qualifying
				childThe term qualifying child has the meaning
				given such term by section 152(c).
							(B)DependentThe term dependent has the
				meaning given such term by section
				105(b).
							.
			(b)Exclusion of
			 amounts expended for medical careThe first sentence of section
			 105(b) of such Code (relating to amounts expended for medical care) is amended
			 by inserting before the period the following: and eligible beneficiary
			 and the qualifying children of the eligible beneficiary (within the meaning of
			 section 106(f)) with respect to the taxpayer.
			(c)Payroll
			 taxes
				(1)Section 3121(a)(2)
			 of such Code is amended—
					(A)by inserting
			 , or his eligible beneficiary or any qualifying children of the eligible
			 beneficiary, after his dependents both places it
			 appears,
					(B)by inserting , and eligible
			 beneficiaries and qualifying children of eligible beneficiaries (within the
			 meaning of section 106(f)), after their dependents the
			 first place it appears, and
					(C)by inserting , eligible
			 beneficiaries, and qualifying children of eligible beneficiaries after
			 their dependents the second place it appears.
					(2)Section 3231(e)(1)
			 of such Code is amended—
					(A)by inserting
			 , or his eligible beneficiary or any qualifying children of his eligible
			 beneficiary, after his dependents,
					(B)by inserting , and eligible
			 beneficiaries and qualifying children of eligible beneficiaries (within the
			 meaning of section 106(f)), after their dependents the
			 first place it appears, and
					(C)by inserting , eligible
			 beneficiaries, and qualifying children of eligible beneficiaries after
			 their dependents the second place it appears.
					(3)Section 3306(b)(2)
			 of such Code is amended—
					(A)by inserting
			 , or his eligible beneficiary or any qualifying children of his eligible
			 beneficiary, after his dependents both places it
			 appears,
					(B)by inserting , and eligible
			 beneficiaries and qualifying children of eligible beneficiaries (within the
			 meaning of section 106(f)), after their dependents the
			 first place it appears, and
					(C)by inserting , eligible
			 beneficiaries, and qualifying children of eligible beneficiaries after
			 their dependents the second place it appears.
					(4)Section 3401(a) of
			 such Code is amended by striking or at the end of paragraph
			 (21), by striking the period at the end of paragraph (22) and inserting
			 ; or, and by inserting after paragraph (22) the following new
			 paragraph:
					
						(23)for any payment made to or for the benefit
				of an employee or his eligible beneficiary or any qualifying children of his
				eligible beneficiary (within the meaning of section 106(f)) if at the time of
				such payment it is reasonable to believe that the employee will be able to
				exclude such payment from income under section 106(f) or under section 105 by
				reference in section 105(b) to section
				106(f);
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Expansion of
			 dependency for purposes of deduction for health insurance costs of
			 self-employed individuals
			(a)In
			 generalSubsection (l) of
			 section 162 of the Internal Revenue Code of 1986 (relating to special rules for
			 health insurance costs of self-employed individuals) is amended by adding at
			 the end the following new paragraph:
				
					(6)DependentsFor purposes of this subsection, the term
				dependents shall include the following with respect to the
				taxpayer—
						(A)any individual who
				satisfies the requirements of sections 152(c)(3)(A) and 152(d)(2)(H)
				(determined without regard to subsections (d)(1)(B) and (d)(1)(D) thereof),
				and
						(B)one individual who
				does not satisfy the requirements of section 152(c)(3)(A), but who satisfies
				the requirements of section 152(d)(2)(H) (determined without regard to
				subsections (d)(1)(B) and (d)(1)(C)
				thereof).
						.
			(b)Conforming
			 amendmentSubparagraph (B) of
			 section 162(l)(2) of such Code is amended by inserting or dependent (as
			 defined in paragraph (1)) after spouse.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			4.Extension to
			 eligible beneficiaries of sick and accident benefits provided to members of a
			 voluntary employees’ beneficiary association and their dependents
			(a)In
			 generalSection 501(c)(9) of the Internal Revenue Code of 1986
			 (relating to list of exempt organizations) is amended by adding at the end the
			 following new sentence: For purposes of providing for the payment of
			 sick and accident benefits to members of such an association and their
			 dependents, the term dependents shall include any individual who
			 is an eligible beneficiary, or qualified child of an eligible beneficiary, as
			 determined under the terms of a medical benefit, health insurance, or other
			 program under which members and their dependents are entitled to sick and
			 accident benefits..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			5.Flexible spending
			 arrangements and health reimbursement arrangementsThe
			 Secretary of Treasury shall issue guidance of general applicability providing
			 that medical expenses that otherwise qualify—
			(1)for reimbursement from a flexible spending
			 arrangement under regulations in effect on the date of the enactment of this
			 Act may be reimbursed from an employee’s flexible spending arrangement,
			 notwithstanding the fact that such expenses are attributable to an individual
			 who is the employee’s eligible beneficiary under any accident or health plan of
			 the employer, and
			(2)for reimbursement from a health
			 reimbursement arrangement under regulations in effect on the date of the
			 enactment of this Act may be reimbursed from an employee’s health reimbursement
			 arrangement, notwithstanding the fact that such expenses are attributable to an
			 individual who is not a spouse or dependent within the meaning of section 152
			 but who is designated by the employee as eligible to have his or her expenses
			 reimbursed under the health reimbursement arrangement.
			
